Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 09, 2017

The Court of Appeals hereby passes the following order:

A18A0302. AUGUSTUS              KING       v.     GEORGIA             DEPARTMENT                  OF
    CORRECTIONS.

      Prison inmate Augustus King filed this civil action against the Georgia
Department of Corrections. The trial court entered a directed verdict on behalf of the
defendant. King then appealed directly to this Court.
      Because King was incarcerated when he initiated this action, his appeal is
controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq.
OCGA § 42-12-8 requires that an appeal of a civil action filed by a prisoner “shall be
as provided in Code Section 5-6-35.” Under OCGA § 5-6-35 (b), the party wishing
to appeal must file an application for discretionary appeal with the appropriate
appellate court. King did not file an application for discretionary appeal in this case,
and his failure to do so deprives this Court of jurisdiction over this direct appeal. See
Jones v. Townsend, 267 Ga. 489, 491 (480 SE2d 24) (1997). Accordingly, this appeal
is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                 C l e r k ’ s                 O f f i c e ,
                                         Atlanta,____________________
                                                   11/09/2017
                                                 I certify that the abov e is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.